Per Curiam.

Assuming that defendant adopted the contract sued on, that contract afforded it the absolute right of cancellation on thirty days’ notice, and defendant availed itself of that right. We find no ambiguity with respect to the provisions of the contract affording the right of cancellation, nor does there appear to be any triable issue in the case.
The order denying defendant’s motion for summary judgment should be reversed, with $20 costs and disbursements to the appellant, and the motion granted.
*879Martin, P. J., Townley, Glennon, Callahan and Peek, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted.